DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Remarks filed on 28 July 2022. 
Claims 1-20 are pending in this application.


Information Disclosure Statement
The information disclosure statement filed on 07/06/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. (See MPEP § 609.05(a)).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claims 1, 9 and 16 as presented in Applicant’s amendment filed on 28 July 2022 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 1, 9 and 16 (line# refers to claim 1), lines 17-18, it recites “wherein the exploration rate indicates an amount of an adjustment to an execution time of the code”.  Paragraph [0016] of specification discloses “The exploration rate may indicate the extent to which an execution time of the code according to particular execution policy influences adjustments to the particular execution policy in subsequent execution of the code. In other words, the amount and/or size of adjustment to the execution policy is dictated by the exploration rate.”, such embodiment is related to exploration rate may indicate amount and/or size of adjustment to the execution policy, whereas the limitation in claims 1, 9 and 16 is related to the exploration rate indicates an amount of an adjustment to an execution time of the code. Exploration rate may indicate amount and/or size of adjustment to the execution policy is not the same as the exploration rate indicates an amount of an adjustment to an execution time of the code. 
	
Claims 2-8, 10-15 and 17-20 they are depend on claims 1, 9 and 16 respectively above and do not overcome the deficiencies thereof, therefore they are rejected for the same reason as claims 1, 9 and 16 respectively above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1:
Lines 17-20, it recites “wherein the exploration rate…based on a difference in the state of the computing environment from the processing workload and the number of the applications running in the computing environment” render the claim indefinite. This is indefinite and unclear because in lines 11-14, it recites “determining a state of a computing environment…based on a processing workload of the computing environment or a number of applications running in the computing environment”. That is, the state is determined based on either one of the “processing workload of the computing environment” or “a number of applications running in the computing environment”. So, it is uncertain how to determining the “difference in the state of the computing environment from the processing workload and the number of the applications running in the computing environment” if only processing workload of the computing environment” or “a number of applications running in the computing environment” is determined (i.e., either one). Such inconsistent claim limitations render the claim indefinite. 

Lines 28-31, it recites “adjusting the execution policy to reduce the execution time…the adjusted execution policy indicating that the first subset is to be executed serially with the second subset based on the exploration rate” This is indefinite and unclear because it is uncertain how to reducing the execution time if the first subset is to be executed serially with the second subset (i.e., a person having ordinary skill in the art would understand that executing the tasks in parallel which will reduce the execution time, but not the serially). It is not clearly indicated how to reducing the execution time by adjusting the execution policy that allow the first subset to be executed in serially with the second subset? (See specification [0015], determine which portions of the code to process in a parallel, such that overall execution time for executing the code is minimized; [0020] The adjustment to the execution policy may include changes to which subsets of the instructions of the computation graph are to be executed in parallel)


As per claims 9 and 16 (line# refers to claim 9):
Lines 15-17, it recites “adjusting the execution policy to reduce the execution time…the adjusted execution policy indicating that the first subset is to be executed serially with the second subset” This is indefinite and unclear because it is uncertain how to reducing the execution time if the first subset is to be executed serially with the second subset (i.e., a person having ordinary skill in the art would understand that executing the tasks in parallel which will reduce the execution time, but not the serially). It is not clearly indicated how to reducing the execution time by adjusting the execution policy that allow the first subset to be executed in serially with the second subset? (See specification [0015], determine which portions of the code to process in a parallel, such that overall execution time for executing the code is minimized; [0020] The adjustment to the execution policy may include changes to which subsets of the instructions of the computation graph are to be executed in parallel).

As per claims 2-8, 10-15 and 17-20:
They are system, method and non-transitory computer readable medium claims that depend on claims 1, 9 and 16 respectively above. Therefore, they have same deficiencies as claims 1, 9 and 16 respectively above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEPCHA et al. (US Pub. 2018/0181390 A1) in view of Jain et al. (US Pub. 2020/0097333 A1) and further in view of KWON et al. (US Pub. 2018/0210530 A1) and Dattaray et al. (US Pub. 2018/0365063 A1).
LEPCHA and Jain were cited in the previous Office Action.

As per claim 1, LEPCHA teaches the invention substantially as claimed including A system, comprising (LEPCHA, Fig. 2; 200): 
one or more hardware processors (LEPCHA, Fig. 3, 320 processor); and 
at least one memory storing computer-executable instructions, that in response to execution by the one or more hardware processors, causes the system to perform operations comprising (LEPCHA, Fig. 3, 330 memory; page 9, Claim 8, lines 1-5, A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to): 
receiving tasks of an application, the tasks structured as a plurality of instructions (LEPCHA, [0002] lines 2-6, receive information identifying a set of tasks to be executed. The set of tasks may be associated with a microservices application. The microservices application may be associated with a set of microservices (as including plurality of instructions); [0059] lines 5-6, instruction metric associated with microservice; [0055] lines 8-9, receiving a request for the set of tasks to be executed); 
processing the tasks according to an iterative learning process, each iteration of the iterative learning process comprising (LEPCHA, Fig. 4, 420, 430, NO, to 440, and back to 420 again (as iteration of iterative learning process); [0073] lines 10-14, scheduling platform 220 may adjust numbers of instances of particular microservices, determine execution times, and repeat until a lowest potential execution time or an optimized execution time is achieved or until a threshold number of iterations has been achieved; [0074] lines 2-4, scheduling platform 220 may perform operations of blocks 420-450 as the set of tasks are being executed. For example, scheduling platform 220 may perform iterations of the operations of blocks 420-450): 
determining a state of a computing environment in which the task is being processed based on a processing workload of the computing environment or a number of applications running in the computing environment (LEPCHA, Fig. 1B, 100 (as computing environment); [0055] lines 11-13, scheduling platform 220 may determine an elapsed time and/or a percentage completion based on executing the set of tasks (e.g., as the job progresses); [0057] lines 6-8, identifies a percentage completion of the set of tasks, such as 50% if 500 tasks of 1000 tasks have been executed (e.g., “percentage completion”) (as determining a state of a computing environment based on a processing workload (i.e., percentage completion)));
determining whether to adjust an exploration rate associated with the iterative learning process based on the state of the computing environment, wherein the exploration rate based on a difference in the state of the computing environment from the processing workload and the number of the applications running in the computing environment (LEPCHA, [0068] lines 11-20,  assume that the SLA indicates that the job is to be completed (e.g., every task of the set of tasks is to be executed) within a time frame (e.g., 3 hours). In this case, the threshold (as exploration rate) may correspond to the time frame (e.g., the threshold is 3 hours) or may be determined based on the time frame (e.g., 90% of the time frame, 95% of the time frame, etc.). As described elsewhere herein, the threshold may change as an elapsed time of the job changes (e.g., may be offset by an amount of time associated with an elapsed time); Fig. 1C, 100 percentage completion 40%, number of tasks, elapsed time; [0055] lines 11-13, scheduling platform 220 may determine an elapsed time and/or a percentage completion based on executing the set of tasks (e.g., as the job progresses); [0057] lines 6-8, identifies a percentage completion of the set of tasks, such as 50% if 500 tasks of 1000 tasks have been executed (e.g., “percentage completion”)  [Examiner noted: the elapsed time refers to the job progresses and the remaining tasks (as state (i.e., amount of workload to be done, as processing workload and the number of the applications running in the computing environment), since the tasks is executed when the time elapsed (as difference in the state)]; also see [0075] lines 10-14, compare the execution time and a threshold of 2 hours (e.g., because the initial threshold associated with the SLA is 3 hours, and an hour has elapsed, or 3−1=2). That is, scheduling platform 220 may adjust a threshold associated with the SLA by an amount of time that has elapsed [Examiner noted: determining whether to adjust threshold (as exploration rate) based on amount of time elapsed (corresponding to job progresses with the remaining tasks (as state (i.e., amount of remaining workload to be done) in the computing environment, difference in the state), since the threshold is adjust based on the elapsed time of the job changes (job progress, number of the applications, workload of the computing environment)]; 
executing the plurality of instructions according to an execution policy (LEPCHA, Fig. 1C, 100 percentage completion 40%; (as executing the plurality of instructions); [0055] lines 12-13, percentage completion based on executing the set of tasks (e.g., as the job progresses); [0066] lines 2-10, determine an initial number of instances (as execution policy; see Fig. 1A, Microservice 1, 15, Microservice 2 10) of each microservice… use the number of instances associated with the other job as initial values for the job (as executing instructions according to the execution policy (initial number of instances for execution)); [0054] lines 10-11, sets of tasks that have been executed); 
determining the execution time for executing the plurality of instructions according to the execution policy (LEPCHA, Fig. 4, 420 Determining an execution time, of the set of tasks, based on a set of parameters and a model; [0058] lines 1-5, a parameter may include information that identifies a number of instances of a microservice (e.g., “number of instances of microservice 1,” “number of instances of microservice 2,” . . . “number of instances of microservice N”; also see [0066] lines 2-10, determine an initial number of instances (as execution policy; see Fig. 1A, Microservice 1, 15, Microservice 2 10) of each microservice… use the number of instances associated with the other job as initial values for the job)); 
based on the execution time and the exploration rate, adjusting the execution policy to reduce the execution time in a subsequent iteration, the adjusted execution policy indicating that the first subset is to be executed parallel with the second subset based on the exploration rate; (LEPCHA, Fig. 4, 430 Does the execution time satisfy a threshold (as exploration rate), 440 Adjust a number of instances of a microservice of the microservice application; back to 420 and 430 again [Examiner noted: perform iterations of the operations of blocks 420-450, and therefore, the execution time is reduced in a subsequent iteration]; [0016] lines 12-14, multiple tasks may be executed in parallel. By executing tasks in parallel, an execution time may be reduced; [0018] lines 2-9, the scheduling platform may adjust a number of instances of microservice 1 (e.g., increase from 15 to 30), and may adjust a number of instances of microservice 2 (e.g., decease from 20 to 5); [0019] lines 6-8, more subtasks, associated with microservices 1, may execute in parallel, thereby decreasing an execution time associated with the set of tasks (as adjusting execution policy)); and 
decreasing the exploration rate based on the adjusted execution policy (LEPCHA, Fig. 4, 430 Does the execution time satisfy a threshold (as exploration rate), 440 Adjust a number of instances of a microservice of the microservice application; back to 420, 430 and 440 again until execution time satisfying; [0074] lines 4-8, perform iterations of the operations of blocks 420-450 at various intervals associated with an elapsed time and/or a percentage completion of the execution of the set of tasks (e.g., 5%, 10%, 20%, every five minutes, every twenty minutes, etc.); [0075] lines 5-14, assume that the set of tasks is associated with an elapsed time of 1 hour. Additionally, assume that the threshold (e.g., time frame associated with the SLA) is 3 hours…compare the execution time and a threshold of 2 hours (e.g., because the initial threshold associated with the SLA is 3 hours, and an hour has elapsed, or 3−1=2). That is, scheduling platform 220 may adjust a threshold associated with the SLA by an amount of time that has elapsed (as decreasing the threshold (as exploration rate) at each iteration, since the iterations of the operations are performed at various intervals associated with an elapsed time, and the workload (remaining tasks/workload to be done) is changed every iteration)); and 
determining, based on the iteratively processing the tasks, a final execution policy (LEPCHA, Fig. 4, 430 No to 440 adjusting a number of instances, back to 420 to estimate the execution time based on the adjusting, 430 determine if the execution time satisfy a threshold, Yes to 450 provision a network device to execute the set of tasks associated with the microservices application; [0073] lines 10-14, scheduling platform 220 may adjust numbers of instances of particular microservices, determine execution times, and repeat until a lowest potential execution time or an optimized execution time is achieved [Examiner noted: the last adjustment of number of instances of a microservice (as the final execution policy) has been determined when execution time satisfy a threshold]).

LEPCHA fails to specifically teach the task of an application is code of an application, the code structured as a plurality of instructions in a computation graph that corresponds to operational logic of the application and [before adjusting the execution policy], the execution policy indicating a first subset of the plurality of instructions to be executed in parallel with a second subset of the plurality of instructions.

However, Jain teaches the task of an application is code of an application, the code structured as a plurality of instructions in a computation graph that corresponds to operational logic of the application (Jain, Figs 1-2, as computation graph; [0008] lines 1-3, FIGS. 1 and 2 are diagrams of two example software applications with various tasks illustrated logically showing dependencies between each task; [0022] lines 9-13, The conversion of a monolith application into well-defined tasks with clear input/output definitions and representations in the form of a task graph (as computation graph) allows code maintainability and opens its use in microservices infrastructure in the cloud) and 
[before adjusting the execution policy], the execution policy indicating a first subset of the plurality of instructions to be executed in parallel with a second subset of the plurality of instructions (Jain, Fig. 12, 92 processing the task graph into a dependency graph…; 93 Causing execution of the plurality of tasks in a parallel manner based on the dependency graph; [0064] lines 3-12, The scalable task scheduling process 90 includes, for a software application including a plurality of tasks which are cyclic interdependent tasks, segmenting the plurality of tasks into a task graph with vertices including the plurality of tasks and edges including interdependencies between the plurality of tasks (step 91); processing the task graph into a dependency graph (as execution policy) which is a Directed Acyclic Graph (DAG) (step 92); and causing execution of the plurality of tasks (as including first and second subset of plurality of instructions) in a parallel manner based on the dependency graph (step 93); also see Fig. 13, G1 and G2, the runtime comparison after executing in parallel (the runtime/execution time reduced)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA with Jain because Jain’s teaching of computation graph and executing the instructions based on the Directed Acyclic Graph (DAG) which indicating the dependency between different tasks/instructions would have provided LEPCHA’s system with the advantage and capability to allow the system to executing the tasks in correct execution order based on the Directed Acyclic Graph (DAG) which improving the execution performance and efficiency.

Both LEPCHA and Jain fail to specifically teach wherein the exploration rate indicates an amount of an adjustment to an execution time of the code, and the decreased exploration rate not below a minimum amount that is allowable for the processing the code.

However, KWON teaches wherein the exploration rate indicates an amount of an adjustment to an execution time of the code (KWON, [0011] lines 1-4, “processing workload” refers to a type and an amount of work done by a GPU for a given time interval, wherein as the GPU does more work in the given amount of time, the processing workload increases; [0030] lines 1-5,  the amount by which power level settings can be adjusted from one cycle to another is further calculated based on how far away the activity percentage metric (i.e., busy signal) is above or below the activity threshold; [0031] lines 7-13, the adjustment factors (as exploration rate) (i.e., amount of how much the power level settings can change from a current measurement cycle to a future, next measurement cycle) are dependent upon a degree of difference (as different state) between the activity percentage metric (i.e., busy signal) for a current measurement cycle and the activity threshold; [0041] lines 22-28, determine estimated optimization of GPU settings based on a consideration of other factors particular to the current workload (e.g., differences in OS, differences in ambient temperature of environment, difference in workload for an application running on the OS, and differences in hardware configuration for the processing system such as RAM, CPU, motherboard, chipsets, etc..) [Examiner noted: the GPU is executing amount of the work/tasks in a given time interval, when the workload increasing, more work/tasks need to be done within the same time interval, so the adjustment factors (as exploration rate) take place for adjusting the power level of the GPU, and the adjustment will cause more work/tasks to be done within the same time interval, therefore, the execution time of code/tasks is to be reduced in order to process more code/task/work within the same time interval, see Fig. 3, for adjustment based on the busy percentage]), and 
the decreased exploration rate not below a minimum amount that is allowable for the processing the code (KWON, Fig. 3, 302, busy % range, 304, Adjust Factor (as exploration rate), MAF 5, 0-10% 5, 10-20% 4 (as decreased), 40-50% 1 (as minimum amount that is allowable for the processing code); [0031] lines 1-17,  In the embodiment of column 304, a GPU driver (e.g., driver 202 of FIG. 2) is configured to have an activity threshold of 50%, a range of adjustment factors from 1-5 (as minimum amount that is allowable for the processing the code, i.e., 1) , and a MAF of 5. This configuration can be applied to, for example, a general compute function processing at the GPU. Assuming that the up- and/or down-hysteresis levels are met, the embodiment of column 304 shows that the adjustment factors (i.e., amount of how much the power level settings can change from a current measurement cycle to a future, next measurement cycle) are dependent upon a degree of difference between the activity percentage metric (i.e., busy signal) for a current measurement cycle and the activity threshold. For example, busy signals in the range of 40-60% are assigned an adjustment factor of “1,” whereas busy signals in the range of 0-10% or 90-10% are assigned an adjustment factor of “5” due to their relative proximity and distance to the activity threshold of 50%, respectively).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA and Jain with KWON because KWON’s teaching of adjustment factor (as exploration rate) for adjusting the power setting in order to increase the amount of work to be executed within the given time interval (as adjustment of time, increasing the processing efficiency) when a busy signal is detected (as state change) would have provided LEPCHA and Jain’s system with the advantage and capability to allow the system to optimizing the execution speed based on the different workload state in order to improving the system resource utilization and efficiency.

 
LEPCHA, Jain and KWON fail to specifically teach when adjusting the execution policy, the adjusted execution policy indicating that the first subset is to be executed serially with the second subset.

However, Dattaray teaches when adjusting the execution policy, the adjusted execution policy indicating that the first subset is to be executed serially with the second subset (Dattaray, [0094] lines 1-4,  a load/execution source link generation job may be conditionally split so as to form two or more smaller, separate execution load/execution component link generation jobs; [0095] lines 1-8, separate execution load/execution component link generation jobs are serially processed…Regardless of being processed in series or in parallel, however, the computer processing time is reduced by splitting the large execution load/execution component link generation job (as execution different split smaller jobs serially for reducing the processing time); also see Fig. 8).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA, Jain and KWON with Dattaray because Dattaray’s teaching of executing the split smaller jobs in serially would have provided LEPCHA, Jain and KWON’s system with the advantage and capability to allow the system to reducing the processing time when executing a large workload which improving the system efficiency and performance. 

As per claim 2, LEPCHA, Jain, KWON and Dattaray teach the invention according to claim 1 above. Jain further teaches wherein the execution policy further indicates one or more serial dependencies or one or more parallel dependencies between different subsets of the plurality of instructions (Jain, Fig. 3; Fig. 12, 92 processing the task graph into a dependency graph…; 93 Causing execution of the plurality of tasks in a parallel manner based on the dependency graph; [0064] lines 3-12, The scalable task scheduling process 90 includes, for a software application including a plurality of tasks which are cyclic interdependent tasks, segmenting the plurality of tasks into a task graph with vertices including the plurality of tasks and edges including interdependencies between the plurality of tasks (step 91); processing the task graph into a dependency graph (as execution policy) which is a Directed Acyclic Graph (DAG) (step 92); and causing execution of the plurality of tasks (as including first and second subset of plurality of instructions) in a parallel manner based on the dependency graph (step 93); also see Fig. 13, G1 and G2, the runtime comparison after executing in parallel (the runtime/execution time reduced)). 

As per claim 3, LEPCHA, Jain, KWON and Dattaray teach the invention according to claim 1 above. LEPCHA further teaches wherein a first iteration of the iteratively learning process occurs prior to a second iteration of the iterative learning process, the first iteration Page 18 of 23associated with a first execution time that is greater than a second execution time associated with the second iteration (LEPCHA, Fig. 4, 420, 430, NO, to 440, and back to 420 again (as iteration of iterative learning process); [0073] lines 10-14, scheduling platform 220 may adjust numbers of instances of particular microservices, determine execution times, and repeat until a lowest potential execution time or an optimized execution time is achieved or until a threshold number of iterations has been achieved; [0074] lines 2-4, scheduling platform 220 may perform operations of blocks 420-450 as the set of tasks are being executed. For example, scheduling platform 220 may perform iterations of the operations of blocks 420-450 [Examiner noted: determining execution times, and repeat until a lowest potential execution time is achieved, therefore the first iteration Page 18 of 23associated with a first execution time that is greater than a second execution time associated with the second iteration]).

As per claim 4, LEPCHA, Jain, KWON and Dattaray teach the invention according to claim 1 above. LEPCHA further teaches wherein the determining whether to adjust the exploration rate further comprises: determining whether the state of the computing environment is different than a previous state of the computing environment (LEPCHA, [0068] lines 11-20,  assume that the SLA indicates that the job is to be completed (e.g., every task of the set of tasks is to be executed) within a time frame (e.g., 3 hours). In this case, the threshold (as exploration rate) may correspond to the time frame (e.g., the threshold is 3 hours) or may be determined based on the time frame (e.g., 90% of the time frame, 95% of the time frame, etc.). As described elsewhere herein, the threshold may change as an elapsed time of the job changes (e.g., may be offset by an amount of time associated with an elapsed time); Fig. 1D, 100 percentage completion 40%, Elapsed time (as state of computing environment in which the tasks is being processed); also see [0075] lines 10-14, compare the execution time and a threshold of 2 hours (e.g., because the initial threshold associated with the SLA is 3 hours, and an hour has elapsed, or 3−1=2). That is, scheduling platform 220 may adjust a threshold associated with the SLA by an amount of time that has elapsed [Examiner noted: determining whether to adjust threshold (as exploration rate) based on amount of time that has elapsed and the percentage completion (as state of computing environment is different than a previous state, since the time is always elapsed, and tasks remaining in the computer environment is changed all the time)].

As per claim 8, LEPCHA, Jain, KWON and Dattaray teach the invention according to claim 1 above. LEPCHA further teaches wherein the adjusting the execution policy further comprises: indicating different subsets of the plurality of instructions to be executed in parallel (LEPCHA, [0018] lines 2-7, the scheduling platform may adjust a number of instances of microservice 1 (e.g., increase from 15 to 30), and may adjust a number of instances of microservice 2 (e.g., decease from 20 to 5); [0019] lines 1-9, assume that microservice 1 is associated with a greater amount of execution time of a subtask than as compared to microservice 2, requires more resources than microservice 2, or the like. Additionally, microservice 2 may rely on an execution result of a subtask associated with microservice 1. In this way, more subtasks (as including different subsets of the plurality of instructions to be executed in parallel in order to reduce the execution time), associated with microservices 1, may execute in parallel, thereby decreasing an execution time associated with the set of tasks and thereby conserving processor and/or memory resources of network devices and/or scheduling platform).

As per claim 16, LEPCHA teaches the invention substantially as claimed including A non-transitory computer readable medium storing computer- executable instructions that in response to execution by one or more hardware processors, causes a system to perform operations comprising (LEPCHA, Fig. 3, 330 memory; page 9, Claim 8, lines 1-5, A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to): 
receiving tasks of an application, the tasks structured as a plurality of instructions (LEPCHA, [0002] lines 2-6, receive information identifying a set of tasks to be executed. The set of tasks may be associated with a microservices application. The microservices application may be associated with a set of microservices (as including plurality of instructions); [0059] lines 5-6, instruction metric associated with microservice; [0055] lines 8-9, receiving a request for the set of tasks to be executed); 
processing the tasks according to an iterative learning process, each iteration of the iterative learning process comprising (LEPCHA, Fig. 4, 420, 430, NO, to 440, and back to 420 again (as iteration of iterative learning process); [0073] lines 10-14, scheduling platform 220 may adjust numbers of instances of particular microservices, determine execution times, and repeat until a lowest potential execution time or an optimized execution time is achieved or until a threshold number of iterations has been achieved; [0074] lines 2-4, scheduling platform 220 may perform operations of blocks 420-450 as the set of tasks are being executed. For example, scheduling platform 220 may perform iterations of the operations of blocks 420-450): 
determining a state of a computing environment in which the task is being processed (LEPCHA, Fig. 1B, 100 (as computing environment); [0055] lines 11-13, scheduling platform 220 may determine an elapsed time and/or a percentage completion based on executing the set of tasks (e.g., as the job progresses); [0057] lines 6-8, identifies a percentage completion of the set of tasks, such as 50% if 500 tasks of 1000 tasks have been executed (e.g., “percentage completion”) (as determining a state of a computing environment));
executing the plurality of instructions according to an execution policy in the state of the computing environment (LEPCHA, Fig. 1C, 100 percentage completion 40%; (as executing the plurality of instructions); [0055] lines 12-13, percentage completion based on executing the set of tasks (e.g., as the job progresses); [0066] lines 2-10, determine an initial number of instances (as execution policy; see Fig. 1A, Microservice 1, 15, Microservice 2 10) of each microservice… use the number of instances associated with the other job as initial values for the job (as executing instructions according to the execution policy (initial number of instances for execution)); [0054] lines 10-11, sets of tasks that have been executed); 
determining an execution time for executing the plurality of instructions in the state of the computing environment (LEPCHA, Fig. 4, 420 Determining an execution time, of the set of tasks, based on a set of parameters and a model; [0058] lines 1-5, a parameter may include information that identifies a number of instances of a microservice (e.g., “number of instances of microservice 1,” “number of instances of microservice 2,” . . . “number of instances of microservice N”; also see [0066] lines 2-10, determine an initial number of instances (as execution policy; see Fig. 1A, Microservice 1, 15, Microservice 2 10) of each microservice… use the number of instances associated with the other job as initial values for the job)); 
based on the execution time and an exploration rate associated with the iterative learning process, adjusting the execution policy to reduce the execution time in a subsequent iteration, the adjusted execution policy indicating that the first subset is to be executed parallel with the second subset, wherein the exploration rate based on a difference in the state of the computing environment (LEPCHA, Fig. 4, 430 Does the execution time satisfy a threshold (as exploration rate), 440 Adjust a number of instances of a microservice of the microservice application (as adjusting execution policy); back to 420 and 430 again [Examiner noted: perform iterations of the operations of blocks 420-450, and therefore, the execution time is reduced in a subsequent iteration]; [0068] lines 11-20,  assume that the SLA indicates that the job is to be completed (e.g., every task of the set of tasks is to be executed) within a time frame (e.g., 3 hours). In this case, the threshold (as exploration rate) may correspond to the time frame (e.g., the threshold is 3 hours) or may be determined based on the time frame (e.g., 90% of the time frame, 95% of the time frame, etc.). As described elsewhere herein, the threshold may change as an elapsed time of the job changes (e.g., may be offset by an amount of time associated with an elapsed time); Fig. 1D, 100 percentage completion 40%, Elapsed time (as state of computing environment in which the tasks is being processed); [0016] lines 13-14, executing tasks in parallel, an execution time may be reduced; [0018] lines 2-9, the scheduling platform may adjust a number of instances of microservice 1 (e.g., increase from 15 to 30), and may adjust a number of instances of microservice 2 (e.g., decease from 20 to 5); [0019] lines 6-8, more subtasks, associated with microservices 1, may execute in parallel, thereby decreasing an execution time associated with the set of tasks); also see [0055] lines 11-13, scheduling platform 220 may determine an elapsed time and/or a percentage completion based on executing the set of tasks (e.g., as the job progresses); [0057] lines 6-8, identifies a percentage completion of the set of tasks, such as 50% if 500 tasks of 1000 tasks have been executed (e.g., “percentage completion”)  [Examiner noted: the elapsed time refers to the job progresses and the remaining tasks (as state (i.e., amount of workload to be done, as processing workload and the number of the applications running in the computing environment), since the tasks is executed when the time elapsed (as difference in the state)]; also see [0075] lines 10-14, compare the execution time and a threshold of 2 hours (e.g., because the initial threshold associated with the SLA is 3 hours, and an hour has elapsed, or 3−1=2). That is, scheduling platform 220 may adjust a threshold associated with the SLA by an amount of time that has elapsed [Examiner noted: determining whether to adjust threshold (as exploration rate) based on amount of time elapsed (corresponding to job progresses with the remaining tasks (as state (i.e., amount of remaining workload to be done) in the computing environment, difference in the state), since the threshold is adjust based on the elapsed time of the job changes (job progress, number of the applications, workload of the computing environment)]; and 
decreasing the exploration rate based on the adjusted execution policy (LEPCHA, [0074] lines 4-8, perform iterations of the operations of blocks 420-450 at various intervals associated with an elapsed time and/or a percentage completion of the execution of the set of tasks (e.g., 5%, 10%, 20%, every five minutes, every twenty minutes, etc.); [0075] lines 5-14, assume that the set of tasks is associated with an elapsed time of 1 hour. Additionally, assume that the threshold (e.g., time frame associated with the SLA) is 3 hours…compare the execution time and a threshold of 2 hours (e.g., because the initial threshold associated with the SLA is 3 hours, and an hour has elapsed, or 3−1=2). That is, scheduling platform 220 may adjust a threshold associated with the SLA by an amount of time that has elapsed (as decreasing the threshold (as exploration rate) at each iteration, since the iterations of the operations are performed at various intervals associated with an elapsed time and the job progress/percentage completion (remaining tasks to be done) is changed at each iteration)); and 
determining, based on the iteratively processing the tasks, a final execution policy (LEPCHA, Fig. 4, 430 No to 440 adjusting a number of instances, back to 420 to estimate the execution time based on the adjusting, 430 determine if the execution time satisfy a threshold, Yes to 450 provision a network device to execute the set of tasks associated with the microservices application; [0073] lines 10-14, scheduling platform 220 may adjust numbers of instances of particular microservices, determine execution times, and repeat until a lowest potential execution time or an optimized execution time is achieved [Examiner noted: the last adjustment of number of instances of a microservice (as the final execution policy) has been determined when execution time satisfy a threshold]).

LEPCHA fails to specifically teach the task of an application is code of an application, the code structured as a plurality of instructions in a computation graph that corresponds to operational logic of the application and the execution policy indicating a first subset of the plurality of instructions to be executed in parallel with a second subset of the plurality of instructions.

However, Jain teaches the task of an application is code of an application, the code structured as a plurality of instructions in a computation graph that corresponds to operational logic of the application (Jain, Figs 1-2, as computation graph; [0008] lines 1-3, FIGS. 1 and 2 are diagrams of two example software applications with various tasks illustrated logically showing dependencies between each task; [0022] lines 9-13, The conversion of a monolith application into well-defined tasks with clear input/output definitions and representations in the form of a task graph (as computation graph) allows code maintainability and opens its use in microservices infrastructure in the cloud) and 
the execution policy indicating a first subset of the plurality of instructions to be executed in parallel with a second subset of the plurality of instructions (Jain, Fig. 12, 92 processing the task graph into a dependency graph…; 93 Causing execution of the plurality of tasks in a parallel manner based on the dependency graph; [0064] lines 3-12, The scalable task scheduling process 90 includes, for a software application including a plurality of tasks which are cyclic interdependent tasks, segmenting the plurality of tasks into a task graph with vertices including the plurality of tasks and edges including interdependencies between the plurality of tasks (step 91); processing the task graph into a dependency graph (as execution policy) which is a Directed Acyclic Graph (DAG) (step 92); and causing execution of the plurality of tasks (as including first and second subset of plurality of instructions) in a parallel manner based on the dependency graph (step 93); also see Fig. 13, G1 and G2, the runtime comparison after executing in parallel (the runtime/execution time reduced)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA with Jain because Jain’s teaching of computation graph and executing the instructions based on the Directed Acyclic Graph (DAG) which indicating the dependency between different tasks/instructions would have provided LEPCHA’s system with the advantage and capability to allow the system to executing the tasks in correct execution order based on the Directed Acyclic Graph (DAG) which improving the execution performance and efficiency.

LEPCHA and Jain fail to specifically teach when determining the state, it is based/from on an amount of memory included in the computing environment. wherein the exploration rate indicates an amount of an adjustment to the execution time of the code in the execution policy, and the decreased exploration rate not below a minimum amount that is allowable for the processing the code.

However, KWON teaches when determining the state, it is based/from on an amount of memory included in the computing environment (KWON, [0031] lines 7-13, the adjustment factors (i.e., amount of how much the power level settings can change from a current measurement cycle to a future, next measurement cycle) are dependent upon a degree of difference (as different state) between the activity percentage metric (i.e., busy signal) for a current measurement cycle and the activity threshold; [0036], artificial intelligence processing, etc.), specific hardware configurations of the processing system (e.g., amount of RAM memory, type of CPU, etc.), and calculated performance measurements (e.g., FPS, throughput, submissions per unit time) for the current measurement cycle);
wherein the exploration rate indicates an amount of an adjustment to the execution time of the code in the execution policy (KWON, [0011] lines 1-4, “processing workload” refers to a type and an amount of work done by a GPU for a given time interval, wherein as the GPU does more work in the given amount of time, the processing workload increases; [0030] lines 1-5,  the amount by which power level settings can be adjusted from one cycle to another is further calculated based on how far away the activity percentage metric (i.e., busy signal) is above or below the activity threshold; [0031] lines 7-13, the adjustment factors (as exploration rate) (i.e., amount of how much the power level settings can change from a current measurement cycle to a future, next measurement cycle) are dependent upon a degree of difference (as different state) between the activity percentage metric (i.e., busy signal) for a current measurement cycle and the activity threshold; [0041] lines 22-28, determine estimated optimization of GPU settings based on a consideration of other factors particular to the current workload (e.g., differences in OS, differences in ambient temperature of environment, difference in workload for an application running on the OS, and differences in hardware configuration for the processing system such as RAM, CPU, motherboard, chipsets, etc..) [Examiner noted: the GPU is executing amount of the work/tasks in a given time interval, when the workload increasing, more work/tasks need to be done within the same time interval, so the adjustment factors (as exploration rate) take place for adjusting the power level of the GPU, and the adjustment will cause more work/tasks to be done within the same time interval, therefore, the execution time of code/tasks is to be reduced in order to process more code/task/work within the same time interval, see Fig. 3, for adjustment based on the busy percentage]), and 
the decreased exploration rate not below a minimum amount that is allowable for the processing the code (KWON, Fig. 3, 302, busy % range, 304, Adjust Factor (as exploration rate), MAF 5, 0-10% 5, 10-20% 4 (as decreased), 40-50% 1 (as minimum amount that is allowable for the processing code); [0031] lines 1-17,  In the embodiment of column 304, a GPU driver (e.g., driver 202 of FIG. 2) is configured to have an activity threshold of 50%, a range of adjustment factors from 1-5 (as minimum amount that is allowable for the processing the code, i.e., 1) , and a MAF of 5. This configuration can be applied to, for example, a general compute function processing at the GPU. Assuming that the up- and/or down-hysteresis levels are met, the embodiment of column 304 shows that the adjustment factors (i.e., amount of how much the power level settings can change from a current measurement cycle to a future, next measurement cycle) are dependent upon a degree of difference between the activity percentage metric (i.e., busy signal) for a current measurement cycle and the activity threshold. For example, busy signals in the range of 40-60% are assigned an adjustment factor of “1,” whereas busy signals in the range of 0-10% or 90-10% are assigned an adjustment factor of “5” due to their relative proximity and distance to the activity threshold of 50%, respectively).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA and Jain with KWON because KWON’s teaching of adjustment factor (as exploration rate) for adjusting the power setting in order to increase the amount of work to be executed within the given time interval (as adjustment of time, increasing the processing efficiency) when a busy signal is detected (as state change) would have provided LEPCHA and Jain’s system with the advantage and capability to allow the system to optimizing the execution speed based on the different workload state in order to improving the system resource utilization and efficiency.
 
LEPCHA, Jain and KWON fail to specifically teach when adjusting the execution policy, the adjusted execution policy indicating that the first subset is to be executed serially with the second subset

However, Dattaray teaches when adjusting the execution policy, the adjusted execution policy indicating that the first subset is to be executed serially with the second subset (Dattaray, [0094] lines 1-4,  a load/execution source link generation job may be conditionally split so as to form two or more smaller, separate execution load/execution component link generation jobs; [0095] lines 1-8, separate execution load/execution component link generation jobs are serially processed…Regardless of being processed in series or in parallel, however, the computer processing time is reduced by splitting the large execution load/execution component link generation job (as execution different split smaller jobs serially for reducing the processing time); also see Fig. 8).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA, Jain and KWON with Dattaray because Dattaray’s teaching of executing the split smaller jobs in serially would have provided LEPCHA, Jain and KWON’s system with the advantage and capability to allow the system to reducing the processing time when executing a large workload which improving the system efficiency and performance. 

As per claim 17, LEPCHA, Jain, KWON and Dattaray teach the invention according to claim 16 above. LEPCHA further teaches determining whether to adjust the exploration rate associated with the iterative learning process based on the state of the computing environment (LEPCHA, [0068] lines 11-20,  assume that the SLA indicates that the job is to be completed (e.g., every task of the set of tasks is to be executed) within a time frame (e.g., 3 hours). In this case, the threshold (as exploration rate) may correspond to the time frame (e.g., the threshold is 3 hours) or may be determined based on the time frame (e.g., 90% of the time frame, 95% of the time frame, etc.). As described elsewhere herein, the threshold may change as an elapsed time of the job changes (e.g., may be offset by an amount of time associated with an elapsed time); Fig. 1C, 100 percentage completion 40%, number of tasks, elapsed time; [0055] lines 11-13, scheduling platform 220 may determine an elapsed time and/or a percentage completion based on executing the set of tasks (e.g., as the job progresses) [Examiner noted: the elapsed time refers to the job progresses and the remaining tasks (as state (i.e., amount of remaining workload to be done) of computing environment) in the computing environment, since the tasks is executed when the time elapsed]; also see [0075] lines 10-14, compare the execution time and a threshold of 2 hours (e.g., because the initial threshold associated with the SLA is 3 hours, and an hour has elapsed, or 3−1=2). That is, scheduling platform 220 may adjust a threshold associated with the SLA by an amount of time that has elapsed [Examiner noted: determining whether to adjust threshold (as exploration rate) based on amount of time elapsed (corresponding to job progresses with the remaining tasks (as state (i.e., amount of remaining workload to be done) in the computing environment), since the threshold is adjust based on the elapsed time of the job changes (job progress remaining workload to be done)]). 

As per claims 18 and 20, they are non-transitory computer readable medium claims of claims 4 and 3 respectively above. Therefore, they are rejected for the same reason as claims 4 and 3 respectively above.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEPCHA, Jain, KWON and Dattaray, as applied to claims 4 and 17 respectively above, and further in view of Schmidt (US Pub. 2007/0282475 A1).
Schmidt was cited in the previous Office Action.

As per claim 5, LEPCHA, Jain, KWON and Dattaray teach the invention according to claim 4 above. LEPCHA teaches determining that the state of the computing environment is different than the previous state of the computing environment (LEPCHA, [0068] lines 11-20,  assume that the SLA indicates that the job is to be completed (e.g., every task of the set of tasks is to be executed) within a time frame (e.g., 3 hours). In this case, the threshold (as exploration rate) may correspond to the time frame (e.g., the threshold is 3 hours) or may be determined based on the time frame (e.g., 90% of the time frame, 95% of the time frame, etc.). As described elsewhere herein, the threshold may change as an elapsed time of the job changes (e.g., may be offset by an amount of time associated with an elapsed time); Fig. 1D, 100 percentage completion 40%, Elapsed time (as state of computing environment in which the tasks is being processed); also see [0075] lines 10-14, compare the execution time and a threshold of 2 hours (e.g., because the initial threshold associated with the SLA is 3 hours, and an hour has elapsed, or 3−1=2). That is, scheduling platform 220 may adjust a threshold associated with the SLA by an amount of time that has elapsed).

LEPCHA, Jain, KWON and Dattaray fail to specifically teach responsive to the determining that the state of the computing environment is different, increasing the exploration rate associated with the iterative learning process.

However, Schmidt teaches responsive to the determining that the state of the computing environment is different, increasing the exploration rate associated with the iterative learning process (Schmidt, [0053] lines 1-14, Based on the newly obtained average delay of 20.7 seconds, the required CET may be recalculated as described above, thereby resulting in a new value of 420.7 seconds, yielding a new average delay of 23.5 seconds. Using the same procedure results in a new required CET of 423.5 seconds, yielding an average delay of 22.7 seconds. Repeating both steps results in 422.7 seconds for the new required CET and 22.9 seconds for the average delay. As is evident from the above sequence, the differences in average delay may become smaller with an increasing number of iterative steps. For example, repeating the above steps once again results in a new required CET of 422.9 seconds, yielding an average delay of 22.9 seconds, thereby indicating that a high degree of accuracy is reached; also see claim 2, iteratively determining an updated value for said required carrier exchange time on the basis of a previously determined difference and updating said difference on the basis of said updated value when said previously determined difference does not meet a predefined accuracy criterion [Examiner noted: increasing the number of iterative steps (as exploration rate) to obtain high degree of accuracy based on the different state (previous with current) of the computing environment (i.e., when the predefined accuracy not meet)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA, Jain, KWON and Dattaray with Schmidt because Schmidt’s teaching of increasing the number of iterative steps (as exploration rate) for improving the accuracy would have provided LEPCHA, Jain, KWON and Dattaray’s system with the advantage and capability to satisfy the predefined accuracy criterion which improving the system performance. 

As per claim 19, it is a non-transitory computer readable medium claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LEPCHA, Jain, KWON and Dattaray, as applied to claim 1 above, and further in view of Saga (US Pub. 2018/0046505 A1).

As per claim 6, LEPCHA, Jain, KWON and Dattaray teach the invention according to claim 1 above. LEPCHA, Jain, KWON and Dattaray fail to specifically teach wherein the determining the state of the computing environment is further based on at least one of a number of processing cores in the computing environment or an amount of memory included in the computing environment.

However, Saga teaches wherein the determining the state of the computing environment is further based on at least one of a number of processing cores in the computing environment or an amount of memory included in the computing environment (Saga, [0086] lines 12-19, The calculation processor management unit 170 considers the number of calculation processors currently put into power-on states and determines whether or not calculation processors are insufficient at the predicted time of submitting. In a case of being insufficient, the calculation processor management unit 170 determines that calculation processors put into power-off or suspended states are to be re-energized; (as determining the state of the computing environment is based on at least one of a number of processing cores in the computing environment (i.e., state of insufficient based on number of processors); also see [0047] lines 1-7, predict a necessity number of calculation processors of the next job and a submitting timing thereof. Therefore, even in a case where a necessity number of calculation processors is insufficient due to powered-off calculation processors, the management and calculation processor 11 is able to put calculation processors corresponding to the necessity number of calculation processors into states of being able to receive jobs or states)

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA, Jain, KWON and Dattaray with Saga because Saga’s teaching of determining if the state of computing environment is insufficient based on the number of processing cores that is off state would have provided LEPCHA, Jain, KWON and Dattaray’s system with the advantage and capability to allow the system to easily adjusting the processing cores to be re-energized based on the insufficient state which improving the system performance and efficiency. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LEPCHA, Jain, KWON and Dattaray, as applied to claim 1 above, and further in view of Wilf (US Pub. 2013/0110764 A1).
Wilf was cited in the previous Office Action.

As per claim 7, LEPCHA, Jain, KWON and Dattaray teach the invention according to claim 1 above. LEPCHA teaches wherein the final execution policy identified (LEPCHA, Fig. 4, 430 No to 440 adjusting a number of instances, back to 420 to estimate the execution time based on the adjusting, 430 determine if the execution time satisfy a threshold, Yes to 450 provision a network device to execute the set of tasks associated with the microservices application; [0073] lines 10-14, scheduling platform 220 may adjust numbers of instances of particular microservices, determine execution times, and repeat until a lowest potential execution time or an optimized execution time is achieved [Examiner noted: the last adjustment of number of instances of a microservice (as the final execution policy) has been determined]).

LEPCHA, Jain, KWON and Dattaray fail to specifically teach the final execution policy is identified in response to determining that the exploration rate is below a threshold rate.

However, Wilf teaches the final execution policy is identified in response to determining that the exploration rate is below a threshold rate (Wilf, [0077] lines 4-9, a first optimization is performed for OLTP 44 and then an optimization is performed for warehouse 46. The optimization may be repeated iteratively a predetermined number of times and/or until an optimal optimization is achieved or until the gain for an optimization stage (as exploration rate, the gain is decremented after each iterative process) is below a given threshold).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA, Jain, KWON and Dattaray with Wilf because Wilf’s teaching of determining the final optimization based on the gain for an optimization stage (as exploration rate) below a given threshold would have provided LEPCHA, Jain, KWON and Dattaray’s system with the advantage and capability to allow the system to easily identify a most efficient final optimization based on a preset threshold which improving the execution efficiency.

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over LEPCHA et al. (US Pub. 2018/0181390 A1) in view of Jain et al. (US Pub. 2020/0097333 A1) and further in view of Saga (US Pub. 2018/0046505 A1), KWON et al. (US Pub. 2018/0210530 A1) and Dattaray et al. (US Pub. 2018/0365063 A1).

As per claim 9, LEPCHA teaches the invention substantially as claimed including A method, comprising: 
receiving tasks of an application, the tasks structured as a plurality of instructions (LEPCHA, [0002] lines 2-6, receive information identifying a set of tasks to be executed. The set of tasks may be associated with a microservices application. The microservices application may be associated with a set of microservices (as including plurality of instructions); [0059] lines 5-6, instruction metric associated with microservice; [0055] lines 8-9, receiving a request for the set of tasks to be executed); 
processing the tasks according to an iterative learning process, each iteration of the iterative learning process comprising (LEPCHA, Fig. 4, 420, 430, NO, to 440, and back to 420 again (as iteration of iterative learning process); [0073] lines 10-14, scheduling platform 220 may adjust numbers of instances of particular microservices, determine execution times, and repeat until a lowest potential execution time or an optimized execution time is achieved or until a threshold number of iterations has been achieved; [0074] lines 2-4, scheduling platform 220 may perform operations of blocks 420-450 as the set of tasks are being executed. For example, scheduling platform 220 may perform iterations of the operations of blocks 420-450): 
determining a state of a computing environment in which the task is being processed (LEPCHA, Fig. 1B, 100 (as computing environment); [0055] lines 11-13, scheduling platform 220 may determine an elapsed time and/or a percentage completion based on executing the set of tasks (e.g., as the job progresses); [0057] lines 6-8, identifies a percentage completion of the set of tasks, such as 50% if 500 tasks of 1000 tasks have been executed (e.g., “percentage completion”) (as determining a state of a computing environment));
executing the plurality of instructions according to an execution policy in the state of the computing environment (LEPCHA, Fig. 1C, 100 percentage completion 40%; (as executing the plurality of instructions); [0055] lines 12-13, percentage completion based on executing the set of tasks (e.g., as the job progresses); [0066] lines 2-10, determine an initial number of instances (as execution policy; see Fig. 1A, Microservice 1, 15, Microservice 2 10) of each microservice… use the number of instances associated with the other job as initial values for the job (as executing instructions according to the execution policy (initial number of instances for execution)); [0054] lines 10-11, sets of tasks that have been executed); 
determining an execution time for executing the plurality of instructions in the state of the computing environment (LEPCHA, Fig. 4, 420 Determining an execution time, of the set of tasks, based on a set of parameters and a model; [0058] lines 1-5, a parameter may include information that identifies a number of instances of a microservice (e.g., “number of instances of microservice 1,” “number of instances of microservice 2,” . . . “number of instances of microservice N”; also see [0066] lines 2-10, determine an initial number of instances (as execution policy; see Fig. 1A, Microservice 1, 15, Microservice 2 10) of each microservice… use the number of instances associated with the other job as initial values for the job)); 
based on the execution time and an exploration rate associated with the iterative learning process, adjusting the execution policy to reduce the execution time in a subsequent iteration, the adjusted execution policy indicating that the first subset is to be executed parallel with the second subset, wherein the exploration rate based on a difference in the state of the computing environment (LEPCHA, Fig. 4, 430 Does the execution time satisfy a threshold (as exploration rate), 440 Adjust a number of instances of a microservice of the microservice application (as adjusting execution policy); back to 420 and 430 again [Examiner noted: perform iterations of the operations of blocks 420-450, and therefore, the execution time is reduced in a subsequent iteration]; [0068] lines 11-20,  assume that the SLA indicates that the job is to be completed (e.g., every task of the set of tasks is to be executed) within a time frame (e.g., 3 hours). In this case, the threshold (as exploration rate) may correspond to the time frame (e.g., the threshold is 3 hours) or may be determined based on the time frame (e.g., 90% of the time frame, 95% of the time frame, etc.). As described elsewhere herein, the threshold may change as an elapsed time of the job changes (e.g., may be offset by an amount of time associated with an elapsed time); Fig. 1D, 100 percentage completion 40%, Elapsed time (as state of computing environment in which the tasks is being processed); [0016] lines 13-14, executing tasks in parallel, an execution time may be reduced; [0018] lines 2-9, the scheduling platform may adjust a number of instances of microservice 1 (e.g., increase from 15 to 30), and may adjust a number of instances of microservice 2 (e.g., decease from 20 to 5); [0019] lines 6-8, more subtasks, associated with microservices 1, may execute in parallel, thereby decreasing an execution time associated with the set of tasks); also see [0055] lines 11-13, scheduling platform 220 may determine an elapsed time and/or a percentage completion based on executing the set of tasks (e.g., as the job progresses); [0057] lines 6-8, identifies a percentage completion of the set of tasks, such as 50% if 500 tasks of 1000 tasks have been executed (e.g., “percentage completion”)  [Examiner noted: the elapsed time refers to the job progresses and the remaining tasks (as state (i.e., amount of workload to be done, as processing workload and the number of the applications running in the computing environment), since the tasks is executed when the time elapsed (as difference in the state)]; also see [0075] lines 10-14, compare the execution time and a threshold of 2 hours (e.g., because the initial threshold associated with the SLA is 3 hours, and an hour has elapsed, or 3−1=2). That is, scheduling platform 220 may adjust a threshold associated with the SLA by an amount of time that has elapsed [Examiner noted: determining whether to adjust threshold (as exploration rate) based on amount of time elapsed (corresponding to job progresses with the remaining tasks (as state (i.e., amount of remaining workload to be done) in the computing environment, difference in the state), since the threshold is adjust based on the elapsed time of the job changes (job progress, number of the applications, workload of the computing environment)]; and 
decreasing the exploration rate based on the adjusted execution policy (LEPCHA, [0074] lines 4-8, perform iterations of the operations of blocks 420-450 at various intervals associated with an elapsed time and/or a percentage completion of the execution of the set of tasks (e.g., 5%, 10%, 20%, every five minutes, every twenty minutes, etc.); [0075] lines 5-14, assume that the set of tasks is associated with an elapsed time of 1 hour. Additionally, assume that the threshold (e.g., time frame associated with the SLA) is 3 hours…compare the execution time and a threshold of 2 hours (e.g., because the initial threshold associated with the SLA is 3 hours, and an hour has elapsed, or 3−1=2). That is, scheduling platform 220 may adjust a threshold associated with the SLA by an amount of time that has elapsed (as decreasing the threshold (as exploration rate) at each iteration, since the iterations of the operations are performed at various intervals associated with an elapsed time and the job progress/percentage completion (remaining tasks to be done) is changed at each iteration)); and 
determining, based on the iteratively processing the tasks, a final execution policy (LEPCHA, Fig. 4, 430 No to 440 adjusting a number of instances, back to 420 to estimate the execution time based on the adjusting, 430 determine if the execution time satisfy a threshold, Yes to 450 provision a network device to execute the set of tasks associated with the microservices application; [0073] lines 10-14, scheduling platform 220 may adjust numbers of instances of particular microservices, determine execution times, and repeat until a lowest potential execution time or an optimized execution time is achieved [Examiner noted: the last adjustment of number of instances of a microservice (as the final execution policy) has been determined when execution time satisfy a threshold]).

LEPCHA fails to specifically teach the task of an application is code of an application, the code structured as a plurality of instructions in a computation graph that corresponds to operational logic of the application and the execution policy indicating a first subset of the plurality of instructions to be executed in parallel with a second subset of the plurality of instructions.

However, Jain teaches the task of an application is code of an application, the code structured as a plurality of instructions in a computation graph that corresponds to operational logic of the application (Jain, Figs 1-2, as computation graph; [0008] lines 1-3, FIGS. 1 and 2 are diagrams of two example software applications with various tasks illustrated logically showing dependencies between each task; [0022] lines 9-13, The conversion of a monolith application into well-defined tasks with clear input/output definitions and representations in the form of a task graph (as computation graph) allows code maintainability and opens its use in microservices infrastructure in the cloud) and 
the execution policy indicating a first subset of the plurality of instructions to be executed in parallel with a second subset of the plurality of instructions (Jain, Fig. 12, 92 processing the task graph into a dependency graph…; 93 Causing execution of the plurality of tasks in a parallel manner based on the dependency graph; [0064] lines 3-12, The scalable task scheduling process 90 includes, for a software application including a plurality of tasks which are cyclic interdependent tasks, segmenting the plurality of tasks into a task graph with vertices including the plurality of tasks and edges including interdependencies between the plurality of tasks (step 91); processing the task graph into a dependency graph (as execution policy) which is a Directed Acyclic Graph (DAG) (step 92); and causing execution of the plurality of tasks (as including first and second subset of plurality of instructions) in a parallel manner based on the dependency graph (step 93); also see Fig. 13, G1 and G2, the runtime comparison after executing in parallel (the runtime/execution time reduced)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA with Jain because Jain’s teaching of computation graph and executing the instructions based on the Directed Acyclic Graph (DAG) which indicating the dependency between different tasks/instructions would have provided LEPCHA’s system with the advantage and capability to allow the system to executing the tasks in correct execution order based on the Directed Acyclic Graph (DAG) which improving the execution performance and efficiency.

LEPCHA and Jain fail to specifically teach when determining a state of a computing environment, it is based/from on a number of processing cores in the computing environment.

However, Saga teaches when determining a state of a computing environment, it is based/from on a number of processing cores in the computing environment. (Saga, [0086] lines 12-19, The calculation processor management unit 170 considers the number of calculation processors currently put into power-on states and determines whether or not calculation processors are insufficient at the predicted time of submitting. In a case of being insufficient, the calculation processor management unit 170 determines that calculation processors put into power-off or suspended states are to be re-energized; (as determining the state of the computing environment is based on at least one of a number of processing cores in the computing environment (i.e., state of insufficient based on number of processors); also see [0047] lines 1-7, predict a necessity number of calculation processors of the next job and a submitting timing thereof. Therefore, even in a case where a necessity number of calculation processors is insufficient due to powered-off calculation processors, the management and calculation processor 11 is able to put calculation processors corresponding to the necessity number of calculation processors into states of being able to receive jobs or states).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA and Jain with Saga because Saga’s teaching of determining if the state of computing environment is insufficient based on the number of processing cores that is off state would have provided LEPCHA and Jain’s system with the advantage and capability to allow the system to easily adjusting the processing cores to be re-energized based on the insufficient state which improving the system performance and efficiency. 

LEPCHA, Jain and Saga fail to specifically teach wherein the exploration rate indicates an amount of an adjustment to the execution time of the code in the execution policy, and the decreased exploration rate not below a minimum amount that is allowable for the processing the code.

However, KWON teaches wherein the exploration rate indicates an amount of an adjustment to the execution time of the code in the execution policy (KWON, [0011] lines 1-4, “processing workload” refers to a type and an amount of work done by a GPU for a given time interval, wherein as the GPU does more work in the given amount of time, the processing workload increases; [0030] lines 1-5,  the amount by which power level settings can be adjusted from one cycle to another is further calculated based on how far away the activity percentage metric (i.e., busy signal) is above or below the activity threshold; [0031] lines 7-13, the adjustment factors (as exploration rate) (i.e., amount of how much the power level settings can change from a current measurement cycle to a future, next measurement cycle) are dependent upon a degree of difference (as different state) between the activity percentage metric (i.e., busy signal) for a current measurement cycle and the activity threshold; [0041] lines 22-28, determine estimated optimization of GPU settings based on a consideration of other factors particular to the current workload (e.g., differences in OS, differences in ambient temperature of environment, difference in workload for an application running on the OS, and differences in hardware configuration for the processing system such as RAM, CPU, motherboard, chipsets, etc..) [Examiner noted: the GPU is executing amount of the work/tasks in a given time interval, when the workload increasing, more work/tasks need to be done within the same time interval, so the adjustment factors (as exploration rate) take place for adjusting the power level of the GPU, and the adjustment will cause more work/tasks to be done within the same time interval, therefore, the execution time of code/tasks is to be reduced in order to process more code/task/work within the same time interval, see Fig. 3, for adjustment based on the busy percentage]), and 
the decreased exploration rate not below a minimum amount that is allowable for the processing the code (KWON, Fig. 3, 302, busy % range, 304, Adjust Factor (as exploration rate), MAF 5, 0-10% 5, 10-20% 4 (as decreased), 40-50% 1 (as minimum amount that is allowable for the processing code); [0031] lines 1-17,  In the embodiment of column 304, a GPU driver (e.g., driver 202 of FIG. 2) is configured to have an activity threshold of 50%, a range of adjustment factors from 1-5 (as minimum amount that is allowable for the processing the code, i.e., 1) , and a MAF of 5. This configuration can be applied to, for example, a general compute function processing at the GPU. Assuming that the up- and/or down-hysteresis levels are met, the embodiment of column 304 shows that the adjustment factors (i.e., amount of how much the power level settings can change from a current measurement cycle to a future, next measurement cycle) are dependent upon a degree of difference between the activity percentage metric (i.e., busy signal) for a current measurement cycle and the activity threshold. For example, busy signals in the range of 40-60% are assigned an adjustment factor of “1,” whereas busy signals in the range of 0-10% or 90-10% are assigned an adjustment factor of “5” due to their relative proximity and distance to the activity threshold of 50%, respectively).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA, Jain and Saga with KWON because KWON’s teaching of adjustment factor (as exploration rate) for adjusting the power setting in order to increase the amount of work to be executed within the given time interval (as adjustment of time, increasing the processing efficiency) when a busy signal is detected (as state change) would have provided LEPCHA, Jain and Saga’s system with the advantage and capability to allow the system to optimizing the execution speed based on the different workload state in order to improving the system resource utilization and efficiency.

LEPCHA, Jain, Saga and KWON fail to specifically teach when adjusting the execution policy, the adjusted execution policy indicating that the first subset is to be executed serially with the second subset

However, Dattaray teaches when adjusting the execution policy, the adjusted execution policy indicating that the first subset is to be executed serially with the second subset (Dattaray, [0094] lines 1-4,  a load/execution source link generation job may be conditionally split so as to form two or more smaller, separate execution load/execution component link generation jobs; [0095] lines 1-8, separate execution load/execution component link generation jobs are serially processed…Regardless of being processed in series or in parallel, however, the computer processing time is reduced by splitting the large execution load/execution component link generation job (as execution different split smaller jobs serially for reducing the processing time); also see Fig. 8).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA, Jain, Saga and KWON with Dattaray because Dattaray’s teaching of executing the split smaller jobs in serially would have provided LEPCHA, Jain, Saga and KWON’s system with the advantage and capability to allow the system to reducing the processing time when executing a large workload which improving the system efficiency and performance. 

As per claim 10, LEPCHA, Jain, Saga, KWON and Dattaray teach the invention according to claim 9 above. LEPCHA further teaches determining whether to adjust the exploration rate associated with the iterative learning process based on the state of the computing environment (LEPCHA, [0068] lines 11-20,  assume that the SLA indicates that the job is to be completed (e.g., every task of the set of tasks is to be executed) within a time frame (e.g., 3 hours). In this case, the threshold (as exploration rate) may correspond to the time frame (e.g., the threshold is 3 hours) or may be determined based on the time frame (e.g., 90% of the time frame, 95% of the time frame, etc.). As described elsewhere herein, the threshold may change as an elapsed time of the job changes (e.g., may be offset by an amount of time associated with an elapsed time); Fig. 1C, 100 percentage completion 40%, number of tasks, elapsed time; [0055] lines 11-13, scheduling platform 220 may determine an elapsed time and/or a percentage completion based on executing the set of tasks (e.g., as the job progresses) [Examiner noted: the elapsed time refers to the job progresses and the remaining tasks (as state (i.e., amount of remaining workload to be done) of computing environment) in the computing environment, since the tasks is executed when the time elapsed]; also see [0075] lines 10-14, compare the execution time and a threshold of 2 hours (e.g., because the initial threshold associated with the SLA is 3 hours, and an hour has elapsed, or 3−1=2). That is, scheduling platform 220 may adjust a threshold associated with the SLA by an amount of time that has elapsed [Examiner noted: determining whether to adjust threshold (as exploration rate) based on amount of time elapsed (corresponding to job progresses with the remaining tasks (as state (i.e., amount of remaining workload to be done) in the computing environment), since the threshold is adjust based on the elapsed time of the job changes (job progress remaining workload to be done)]). 

As per claim 11, LEPCHA, Jain, Saga, KWON and Dattaray teach the invention according to claim 10 above. LEPCHA further teaches wherein the determining whether to adjust the exploration rate further comprises: determining whether the state of the computing environment is different than a previous state of the computing environment (LEPCHA, [0068] lines 11-20,  assume that the SLA indicates that the job is to be completed (e.g., every task of the set of tasks is to be executed) within a time frame (e.g., 3 hours). In this case, the threshold (as exploration rate) may correspond to the time frame (e.g., the threshold is 3 hours) or may be determined based on the time frame (e.g., 90% of the time frame, 95% of the time frame, etc.). As described elsewhere herein, the threshold may change as an elapsed time of the job changes (e.g., may be offset by an amount of time associated with an elapsed time); Fig. 1D, 100 percentage completion 40%, Elapsed time (as state of computing environment in which the tasks is being processed); also see [0075] lines 10-14, compare the execution time and a threshold of 2 hours (e.g., because the initial threshold associated with the SLA is 3 hours, and an hour has elapsed, or 3−1=2). That is, scheduling platform 220 may adjust a threshold associated with the SLA by an amount of time that has elapsed [Examiner noted: determining whether to adjust threshold (as exploration rate) based on amount of time that has elapsed and the percentage completion (as state of computing environment is different than a previous state, since the time is always elapsed, and tasks remaining in the computer environment is changed all the time)].

As per claim 13, LEPCHA, Jain, Saga, KWON and Dattaray teach the invention according to claim 9 above. Jain further teaches wherein the execution policy further indicates one or more serial dependencies or one or more parallel dependencies between different subsets of the plurality of instructions (Jain, Fig. 3; Fig. 12, 92 processing the task graph into a dependency graph…; 93 Causing execution of the plurality of tasks in a parallel manner based on the dependency graph; [0064] lines 3-12, The scalable task scheduling process 90 includes, for a software application including a plurality of tasks which are cyclic interdependent tasks, segmenting the plurality of tasks into a task graph with vertices including the plurality of tasks and edges including interdependencies between the plurality of tasks (step 91); processing the task graph into a dependency graph (as execution policy) which is a Directed Acyclic Graph (DAG) (step 92); and causing execution of the plurality of tasks (as including first and second subset of plurality of instructions) in a parallel manner based on the dependency graph (step 93); also see Fig. 13, G1 and G2, the runtime comparison after executing in parallel (the runtime/execution time reduced)). 

As per claim 14, LEPCHA, Jain, Saga, KWON and Dattaray teach the invention according to claim 10 above. LEPCHA further teaches wherein the state of the computing environment comprises information associated with at least one of an amount of memory included in the computing environment, a number of applications running in the computing environment, or a workload of the computing environment (LEPCHA, Fig. 1C, 100 percentage completion 40%, number of tasks, elapsed time; [0055] lines 11-13, scheduling platform 220 may determine an elapsed time and/or a percentage completion based on executing the set of tasks (e.g., as the job progresses) [Examiner noted: the number of tasks and the elapsed time refers to the job progresses and the remaining tasks (as workload) to be done in the computing environment is always changed in subsequence iterative process]).

As per claim 15, LEPCHA, Jain, Saga, KWON and Dattaray teach the invention according to claim 10 above.  LEPCHA further teaches wherein the adjusting the execution policy further comprises: indicating different subsets of the plurality of instructions to be executed in parallel (LEPCHA, [0018] lines 2-7, the scheduling platform may adjust a number of instances of microservice 1 (e.g., increase from 15 to 30), and may adjust a number of instances of microservice 2 (e.g., decease from 20 to 5); [0019] lines 1-9, assume that microservice 1 is associated with a greater amount of execution time of a subtask than as compared to microservice 2, requires more resources than microservice 2, or the like. Additionally, microservice 2 may rely on an execution result of a subtask associated with microservice 1. In this way, more subtasks (as including different subsets of the plurality of instructions to be executed in parallel in order to reduce the execution time), associated with microservices 1, may execute in parallel, thereby decreasing an execution time associated with the set of tasks and thereby conserving processor and/or memory resources of network devices and/or scheduling platform).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LEPCHA, Jain, Saga, KWON and Dattaray, as applied to claim 10 above, and further in view of Schmidt (US Pub. 2007/0282475 A1).
Schmidt was cited in the previous Office Action.

As per claim 12, LEPCHA, Jain, Saga, KWON and Dattaray teach the invention according to claim 10 above. LEPCHA teaches determining that the state of the computing environment is different than the previous state of the computing environment (LEPCHA, [0068] lines 11-20,  assume that the SLA indicates that the job is to be completed (e.g., every task of the set of tasks is to be executed) within a time frame (e.g., 3 hours). In this case, the threshold (as exploration rate) may correspond to the time frame (e.g., the threshold is 3 hours) or may be determined based on the time frame (e.g., 90% of the time frame, 95% of the time frame, etc.). As described elsewhere herein, the threshold may change as an elapsed time of the job changes (e.g., may be offset by an amount of time associated with an elapsed time); Fig. 1D, 100 percentage completion 40%, Elapsed time (as state of computing environment in which the tasks is being processed); also see [0075] lines 10-14, compare the execution time and a threshold of 2 hours (e.g., because the initial threshold associated with the SLA is 3 hours, and an hour has elapsed, or 3−1=2). That is, scheduling platform 220 may adjust a threshold associated with the SLA by an amount of time that has elapsed).

LEPCHA, Jain, Saga, KWON and Dattaray fail to specifically teach responsive to the determining that the state of the computing environment is different, increasing the exploration rate associated with the iterative learning process.

However, Schmidt teaches responsive to the determining that the state of the computing environment is different, increasing the exploration rate associated with the iterative learning process (Schmidt, [0053] lines 1-14, Based on the newly obtained average delay of 20.7 seconds, the required CET may be recalculated as described above, thereby resulting in a new value of 420.7 seconds, yielding a new average delay of 23.5 seconds. Using the same procedure results in a new required CET of 423.5 seconds, yielding an average delay of 22.7 seconds. Repeating both steps results in 422.7 seconds for the new required CET and 22.9 seconds for the average delay. As is evident from the above sequence, the differences in average delay may become smaller with an increasing number of iterative steps. For example, repeating the above steps once again results in a new required CET of 422.9 seconds, yielding an average delay of 22.9 seconds, thereby indicating that a high degree of accuracy is reached; also see claim 2, iteratively determining an updated value for said required carrier exchange time on the basis of a previously determined difference and updating said difference on the basis of said updated value when said previously determined difference does not meet a predefined accuracy criterion [Examiner noted: increasing the number of iterative steps (as exploration rate) to obtain high degree of accuracy based on the different state (previous with current) of the computing environment (i.e., when the predefined accuracy not meet)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of LEPCHA, Jain, Saga, KWON and Dattaray with Schmidt because Schmidt’s teaching of increasing the number of iterative steps (as exploration rate) for improving the accuracy would have provided LEPCHA, Jain, Saga, KWON and Dattaray’s system with the advantage and capability to satisfy the predefined accuracy criterion which improving the system performance. 


Response to Arguments
The Amendment filed on 07/28/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). However, new 112(a) and 112 (b) rejections have been made in response to the Applicant’s amendment.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195